905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert M. HUGHES, Sr., Plaintiff-Appellant,v.Richard G. KIEKBUSH, Jail Superintendent, Defendant-Appellee.
No. 89-6857.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 6, 1990.Decided May 3, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (C/A No. 89-232-R)
Robert M. Hughes, Sr., appellant pro se.
Joyce A. Naumann Massey, Montavon & Vanderpool, Manassas, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert M. Hughes, Sr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hughes v. Kiekbush, C/A No. 89-232-R (E.D.Va. Oct. 5, 1989).  We deny Hughes' request for appointment of counsel because this case presents neither complex issues nor exceptional circumstances.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984);  Cook v. Bounds, 518 F.2d 779 (4th Cir.1975).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.


2
AFFIRMED.